June 1, 2015 Securities an Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Dreyfus Institutional Preferred Money Market Funds - Dreyfus Institutional Preferred Money Market Fund - Dreyfus Institutional Preferred Plus Money Market Fund 33 Act No. 333-26513 40 Act No. 811-08211 CIK No. 0001038520 Dear Sir/Madam: Transmitted for filing is Form N-CSR for the above-referenced Fund for the Annual period ended March 31, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-6906. Very truly yours, /s/Elyse Cardona Elyse Cardona Paralegal EC/ Enclosure
